Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The Applicant’s reply filed on 3/7/22 is acknowledged.  Claims 1-15 are pending. Claims 12-15 are new. Claims 1-6 have been withdrawn.  Claims 7-11 have been amended.  Claims 7-15 are under consideration. 

Objections Withdrawn
The objections of the Specification are withdrawn in view of the amendments.
The objections of the Drawings are withdrawn in view of the amendments.
The objections of the Claims 8-10 are withdrawn in view of the amended claims. 

Rejections Withdrawn
The rejection of Claims 7-11 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is withdrawn in view of the amended claims.
The rejection of Claims 7 and 9 under 35 U.S.C. 103 as being unpatentable over RemarkableJane (https://www.instructables.com/id/Chic-shimmery-nails-using-eyeshadow/.available 7/30/12) in view of Hechavarria et al. (EP 0592107 A1; 1994) is withdrawn in view of the amended claims.
The rejection of Claim 8 35 U.S.C. 103 as being unpatentable over RemarkableJane in view of Hechavarria et al. (EP 0592107 A1), and further in view of Komarova (US 2017/0312793) is withdrawn in view of the amended claims. 
The rejection of Claim 10 under 35 U.S.C. 103 as being unpatentable over RemarkableJane in view of Hechavarria et al. (EP 0592107 A1), and further in view of Boddupalli et al. (US 2005/0112078) is withdrawn in view of the amended claims.
The rejection of Claim 11 under 35 U.S.C. 103 as being unpatentable over RemarkableJane in view of Hechavarria et al. (EP 0592107 A1) and further in view of Nussbaum is withdrawn in view of the amended claims.  

Rejections Maintained and New Grounds of Rejections
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/411,395, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. 
The prior-filed application is directed to edible oil paint, and does not appear to share any common features with the instant application. Accordingly, claims 1-15 are not entitled to the benefit of the prior provisional application, but are entitled to the benefit of prior filed application 15/725,565 (10/5/17). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 7, 9 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Abbey St Clare (“Create your own nail polish color with mineral powders) in view of Hechavarria et al. (EP 0592107 A1; 1994). 
Regarding Claims 7 and 14, it is noted that the limitation “said particles being coated by a brush in a powdered form directly on a base coat applied to a surface.” is a product-by-process limitation.  Regarding Claim 14, it is noted that the limitation “wherein the particles are intermixed to one another by tumbling” is a product-by-process limitation.  Product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps.  In the instant case, the products of claims 7 and 14 are understood to include a base coat (layer) with particles thereon. 
Abbey St Clare teaches the use of mineral powder eyeshadow composition as a nail coating when used with a basecoat and a top coat (i.e. nail polished surface) (e.g. page 1-2). Abbey St Clare teaches that a single basecoat is applied, the powder is applied with a brush, and then a clear coat to seal it in (e.g. page 2, alternative method #2).  
Abbey St Clare is silent as to the ingredients of the eyeshadow.  This is made up for by the teachings of Hechavarria et al.
Hechavarria et al. teach powdered cosmetic compositions including eyeshadow (e.g. abstract; Examples; Claim 8).  Hechavarria et al. teach that the ingredients may include kaolin clay, sericite mica, magnesium myristate, silk, micas, and talc (e.g. page 2, lines 3-7 and 54-58; page 3, lines 10-15 and 26-56; page 4, lines 1-6; Examples). While there is not a single example comprising each of the claimed components, the ingredients are included among a short list of preferred ingredients.  It would have been obvious to one of ordinary skill in the art at the time of the instant invention to combine the elements as claimed by known methods with no change in their respective functions, and the combination yielding nothing more than predictable results.  
Regarding Claims 7 and 9, it would have been obvious to one of ordinary skill in the art at the time of filing to use the eyeshadow of Hechavarria et al. with the nail polished surface of Abbey St Clare.  It would have been obvious to one of ordinary skill in the art at the time of the instant invention to combine the elements as claimed by known methods with no change in their respective functions, and the combination yielding nothing more than predictable results.  One of ordinary skill in the art would have predicted success as Abbey St Clare explicitly calls for inclusion of a mineral eyeshadow and Hechavarria teaches eyeshadow compositions.  Abbey St Clare suggests the use of an eyeshadow, but is silent as to the ingredients therein.  One of ordinary skill in the art would have been motivated to seek out an appropriate eyeshadow as directed by Abbey St Clare, and further would have been motivated to select Hechavarria et al. as their eyeshadow compositions are taught to have improved spreadability, adhesion to skin, good compression in manufacture, and are not too dusty or brittle (e.g. page 2, lines 12-19). 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Abbey St Clare in view of Hechavarria et al. (EP 0592107 A1) as applied to claims 7, 9 and 14 above, and further in view of Komarova (US 2017/0312793).
Regarding Claim 8, it is noted that the limitation “brushed over the particles and curing the clear top coat under an LED light” is a product-by-process limitation.  Product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps.  In the instant case, the product of claim 8 is understood to include a base coat (layer), particles thereon, a top coat (layer) wherein the top coat is capable of being cured by LED light. 
Regarding Claims 7, 9 and 14, the teachings of Abbey St Clare and Hechavarria are described supra. Abbey St Clare teaches the inclusion of a top coat, but does not teach the ingredients therein or method of curing.  This is made up for by the teachings of Komarova.
Komarova teaches a nail polish system comprising a UV LED curable highly wear resistant top coat (e.g. abstract).  Komarova teaches that the top coat comprises high concentrations of inorganic nanoparticles, thus providing superior scratch protection (e.g. abstract, paragraph 0037).  Komarova further teaches that UV curable polished have shorter drying time (e.g. paragraph 0004, 0036). 
Regarding Claim 8, it would have been obvious to one of ordinary skill in the art to have selected the top coat of Komarova for use in the system of Abbey St Clare and Hechavarria et al. It would have been obvious to one of ordinary skill in the art to combine the elements as claimed by known methods with no change in their respective functions, and the combination yielding nothing more than predictable results.  Both Abbey St Clare and Komarova are useful as nail compositions and one of ordinary skill would have been motivated in order to provide the benefits of wear resistance, scratch protection, and short dry time, as taught by Komarova. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Abbey St Clare in view of Hechavarria et al. (EP 0592107 A1) as applied to claims 7, 9 and 14 above, and further in view of Boddupalli et al. (US 2005/0112078).
Regarding Claims 7, 9 and 14, the teachings of Abbey St Clare and Hechavarria are described supra. Neither teach the inclusion of mixed tocopherols in powder form.  This is made up for by the teachings of Boddupalli et al.
Boddupalli et al. teach skin care compositions comprising a plant-derived protein extract supplemented by an enrichment composition, such as a non-alpha tocopherol (e.g. abstract; claim 1).  Boddupalli et al. teach that the tocopherols may be provided from a commercial source including “mixed tocopherols” (e.g. paragraph 0079).  Boddupalli et al. teach that the tocopherols confer additional anti-inflammatory properties, as well as certain skin photoprotective properties (sunscreen), and post-sun wound-healing properties (treatment of erythema), in addition to generally providing improved skin appearance and tone (reduced "blotchiness"), among others (e.g. paragraph 0078).  Boddupalli et al. teach that the skin care composition may be an eyeshadow or a nail polish (e.g. paragraph 0026, 0039, 0100 and 0101).
Regarding Claim 10, it would have been obvious to one of ordinary skill in the art at the time of filing to use the eyeshadow of Hechavarria et al., with the mixed tocopherols of Boddupalli et al., in the kit of Abbey St Clare.  It would have been obvious to one of ordinary skill in the art at the time of the instant invention to combine the elements as claimed by known methods with no change in their respective functions, and the combination yielding nothing more than predictable results.  One of ordinary skill in the art would have predicted success as Abbey St Clare explicitly calls for inclusion of an eyeshadow and both Hechavarria and Boddupalli teach eyeshadow compositions.  Abbey St Clare suggests the use of an eyeshadow, but is silent as to the ingredients therein.  One of ordinary skill in the art would have been motivated to seek out an appropriate eyeshadow as directed by Abbey St Clare, and further would have been motivated to include the mixed tocopherols of Boddupalli et al. in order to provide the benefits of anti-inflammatory properties, skin photoprotective properties, post-sun wound-healing properties and improved appearance and tone, as taught by Boddupalli et al (e.g. paragraph 0078).  
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Abbey St Clare in view of Hechavarria et al. (EP 0592107 A1) as applied to claims 7, 9 and 14 above, and further in view of Nussbaum ( Rachel Nussbaum, “The Best Matte Top Coats to Tone Down Textured Nail Polish” 2013). 
Regarding Claims 7, 9 and 14, the teachings of Abbey St Clare and Hechavarria are described supra. Neither teach the nail surface is matte.  This is made up for by the teachings of Nussbaum.
Nussbaum teaches that matte products are on trend (e.g. page 1).  Nussbaum taches that updating glitter nails from last year’s trend with a matte top coat is “trendy with a twist” (e.g. page 1).  
Regarding Claim 11, it would have been obvious to one of ordinary skill in the art to have selected a matte top coat as taught by Nussbaum, for use in the system of Abbey St Clare and Hechavarria et al. It would have been obvious to one of ordinary skill in the art to combine the elements as claimed by known methods with no change in their respective functions, and the combination yielding nothing more than predictable results.  The compositions of Hechavarria include eye shadows which may include micas, pigments, and metals, and Nussbaum teaches that updating glitter nails from last year’s trend with a matte top coat is “trendy with a twist”.  One of ordinary skill in the art would have predicted success as both Abbey St Clare and Nussbaum include top coats, and one of ordinary skill would have been motivated in order to provide the benefits of a trendy matte finish.  

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Abbey St Clare in view of Hechavarria et al. (EP 0592107 A1) as applied to claims 7, 9 and 14 above, and further in view of Nordhauser et al. (US 5,849,333).
Regarding Claims 7, 9 and 14, the teachings of Abbey St Clare and Hechavarria are described supra. Hechavarria teaches the inclusion of talc (e.g. page 3, lines 10-15), but does not teach that the talc is delaminated. This is made up for by the teachings of Nordhauser et al. 
Nordhauser et al. teach that delaminated talc is especially suitable in cosmetic and pharmacologic preparations due to its high degree of transparency, skin adhesiveness, lubricity and spreadability (e.g. abstract).  Nordhauser et al. teach that the delaminated talc may be used in eye shadows and other formulations where conventional talk is used (e.g. column 7, lines 31-45; Examples). 
Regarding Claim 12, it would have been obvious to one of ordinary skill in the art to have selected the delaminated talc of Nordhauser, for use in the system of Abbey St Clare and Hechavarria et al. It would have been obvious to one of ordinary skill in the art to combine the elements as claimed by known methods with no change in their respective functions, and the combination yielding nothing more than predictable results.  The compositions of Hechavarria include eye shadows which may include talc, and Nordhauser teaches that delaminated talc is especially suitable in cosmetic and pharmacologic preparations due to its high degree of transparency, skin adhesiveness, lubricity and spreadability and may be used in eye shadows and other formulations where conventional talk is used. One of ordinary skill in the art would have predicted success as both Abbey St Clare and Nordhauser include eyeshadow, and one of ordinary skill would have been motivated in order to provide the benefits of transparency, skin adhesiveness, lubricity and spreadability. 

Claims 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Abbey St Clare in view of Hechavarria et al. (EP 0592107 A1) as applied to claims 7, 9 and 14 above, and further in view of Nordhauser et al. (US 5,849,333) and Boddupalli et al. (US 2005/0112078).
Regarding Claims 7, 9 and 14, the teachings of Abbey St Clare and Hechavarria are described supra. Hechavarria teaches the inclusion of talc (e.g. page 3, lines 10-15) and iron oxides (e.g. page 3, lines 18-25), but does not teach that the talc is delaminated or the inclusion of mixed tocopherols. This is made up for by the teachings of Nordhauser et al. and Boddupalli et al. 
Nordhauser et al. teach that delaminated talc is especially suitable in cosmetic and pharmacologic preparations due to its high degree of transparency, skin adhesiveness, lubricity and spreadability (e.g. abstract).  Nordhauser et al. teach that the delaminated talc may be used in eye shadows and other formulations where conventional talk is used (e.g. column 7, lines 31-45; Examples). 
Boddupalli et al. teach skin care compositions comprising a plant-derived protein extract supplemented by an enrichment composition, such as a non-alpha tocopherol (e.g. abstract; claim 1).  Boddupalli et al. teach that the tocopherols may be provided from a commercial source including “mixed tocopherols” (e.g. paragraph 0079).  Boddupalli et al. teach that the tocopherols confer additional anti-inflammatory properties, as well as certain skin photoprotective properties (sunscreen), and post-sun wound-healing properties (treatment of erythema), in addition to generally providing improved skin appearance and tone (reduced "blotchiness"), among others (e.g. paragraph 0078).  Boddupalli et al. teach that the skin care composition may be an eyeshadow or a nail polish (e.g. paragraph 0026, 0039, 0100 and 0101).
Regarding Claims 13 and 15, it would have been obvious to one of ordinary skill in the art to have selected the delaminated talc of Nordhauser, for use in the system of Abbey St Clare and Hechavarria et al. It would have been obvious to one of ordinary skill in the art to combine the elements as claimed by known methods with no change in their respective functions, and the combination yielding nothing more than predictable results.  The compositions of Hechavarria include eye shadows which may include talc, and Nordhauser teaches that delaminated talc is especially suitable in cosmetic and pharmacologic preparations due to its high degree of transparency, skin adhesiveness, lubricity and spreadability and may be used in eye shadows and other formulations where conventional talk is used. One of ordinary skill in the art would have predicted success as both Abbey St Clare and Nordhauser include eyeshadow, and one of ordinary skill would have been motivated in order to provide the benefits of transparency, skin adhesiveness, lubricity and spreadability.
In addition, it would have been obvious to one of ordinary skill in the art at the time of filing to use the eyeshadow of Hechavarria et al., with the mixed tocopherols of Boddupalli et al., in the kit of Abbey St Clare.  It would have been obvious to one of ordinary skill in the art at the time of the instant invention to combine the elements as claimed by known methods with no change in their respective functions, and the combination yielding nothing more than predictable results.  One of ordinary skill in the art would have predicted success as Abbey St Clare explicitly calls for inclusion of an eyeshadow and both Hechavarria and Boddupalli teach eyeshadow compositions.  Abbey St Clare suggests the use of an eyeshadow, but is silent as to the ingredients therein.  One of ordinary skill in the art would have been motivated to seek out an appropriate eyeshadow as directed by Abbey St Clare, and further would have been motivated to include the mixed tocopherols of Boddupalli et al. in order to provide the benefits of anti-inflammatory properties, skin photoprotective properties, post-sun wound-healing properties and improved appearance and tone, as taught by Boddupalli et al (e.g. paragraph

Response to Arguments
Applicant's arguments filed 3/7/22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE PLOURDE BABSON whose telephone number is (571)272-3055.  The examiner can normally be reached on M-Th 8-4:30; F 8-12:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICOLE P BABSON/            Primary Examiner, Art Unit 1619